Citation Nr: 0421904	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  99-13 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama



THE ISSUE

Entitlement to a total disability rating, for compensation 
purposes, based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.



ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran had active service from August 1973 to November 
1975.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Montgomery, Alabama Regional Office of the Department of 
Veterans Affairs (VARO).

Next, in January 2000, the Board issued a decision which 
denied the issue of entitlement to a total disability rating 
due to individual unemployability by reason of service-
connected disability (TDIU).  The veteran appealed that 
decision to the Court of Appeals for Veteran's Claims 
("Court"), submitting a Joint Motion for Remand in November 
2000.  The Joint Motion was granted by the Court in a 
December 2000 order.  The claim was next remanded by way of 
an August 2001 Board action.  

In September 2001, the RO sent the veteran a specific VCAA 
notice letter.  Additional records from the Social Security 
Administration were associated with the claims folder in 
October 2001, and another VA examination was subsequently 
conducted in October 2001.  

In May 2003, the case was returned to the Board, where it was 
again denied.  The case was subsequently returned to the 
Court, and the Secretary and the veteran's private attorney 
jointly submitted a motion for remand in October 2003.  The 
Court's order was issued later that same month.  

Although the veteran has had multiple representatives, the 
veteran's attorney of record was clarified to be his Power of 
Attorney in May 1999. The Board finds that no further action 
on this question is necessary or warranted.

The appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  



REMAND

In the October 2003 Joint Motion for Remand, the Secretary 
and the veteran's private attorney represented to the Court 
of Appeals for Veteran's Claims (CAVC) that the May 2003 BVA 
decision did not provide adequate reasons and bases for the 
disposition, because it "failed to discuss the notice 
requirement."  Specifically, it averred that the Board, 
while citing to significant aspects of the RO's notification 
to the appellant, including the Board's August 2001 Remand 
and the September 2001 VCAA notice letter, also:  

[F]ailed to indicate how those documents 
notified Appellant of who was responsible 
for obtaining the evidence necessary to 
substantiate his claim.  Additionally, 
review of the documents cited by the 
Board, as well as review of Appellant's 
VA claims file, further indicates that 
Appellant was not sufficiently advised of 
the evidence necessary to substantiate 
his claim[,] or which evidence he would 
be responsible for providing[,] and which 
evidence VA would seek to obtain.  
Accordingly, a remand is required for 
further development and adjudication.  

(October 2003 Joint Motion, Page 5) (italics added).  

But see the May 2003 Board decision:  

The record shows that the veteran was 
notified of each of the RO's decisions.  
The RO informed the veteran that if he 
disagreed with the RO's consideration of 
the evidence, or reasons provided, that 
he was to write and tell them why.  The 
RO thus informed the veteran that he was 
to submit any additional evidence.  The 
veteran was also informed, via the 
Board's remand, of what evidence VA would 
attempt to secure for him.

Significantly, in September 2001, the RO 
sent the veteran a VCAA development 
letter, informing him of what the 
evidence must show, what evidence or 
information was needed from the veteran, 
what he could do to help with his claim, 
when and where to send the information 
and evidence, and what VA had done on his 
behalf.

The veteran was also notified twice that 
additional Social Security Administration 
records or information in his possession 
was needed by VA, however, he failed to 
respond.  (Italics added).  

Additionally, it is not clear what alleged evidence the Joint 
Motion avers has not been previously provided to VA, that is 
necessary to substantiate the veteran's claim, or of which 
part(s) of the September 2001 VCAA notice letter is averred 
to be deficient.  This is a significant point, because in 
none of the authorities submitted to the Court, as a basis 
for the October 2003 Joint Motion, was a VCAA letter of 
record.  

Although the Joint Motion cited to both Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (panel decision), 
and Charles v. Principi, 16 Vet. App. 370 (2002) (panel 
decision), this does not clarify the instant matter, because 
neither of these cases are directly on point with the facts 
and circumstances of this case, as a first hand review of the 
claims file shows.  

First, a review of the cited language in Quartuccio, at 186-
187, shows that CAVC first determined that the VCAA applies 
to petitions to reopen claims based on new and material 
evidence.  This is not a new and material evidence case.  
Second, the facts of Quartuccio are not at all similar to the 
facts of the instant case.  In that case, the veteran 
initially put VA on notice of potential available evidence, 
'not previously provided to VA, that was necessary to 
substantiate the claim' by making at least four assertions 
that additional information or evidence was available.  
Further, in that case, VA did not even attempt to obtain 
outstanding Social Security Records; and, perhaps most 
significantly, there was no VCAA letter (or similar pre-VCAA 
well grounded letter with the same information) of record.  
Equally probative, only two documents were of record, the 
notice letter sent with the rating decision (RD), and the 
statement of the case (SOC) and associated notice.  

Therefore, there was scant evidence of any communication 
between VA and the veteran in Quartuccio, and the only 
communication available was sent prior to the enactment of 
the VCAA.  

Nonetheless, CAVC found, while those two brief pre-VCAA 
notice documents did notify the veteran of the "evidence 
potentially helpful to the appellant," and of the law and 
regulations pertinent to his appeal, they did not mention who 
is responsible for obtaining such evidence.  Again, this 
holding was established in a case that was developed by the 
RO in 1995, with absolutely no VCAA notice letter, or follow-
up action or communication whatsoever-a factual scenario 
which is wildly different from the facts of the instant case.  

CAVC did not conclude, in Quartuccio, that VA's standard VCAA 
notice letter was in any way deficient or lacking, with 
respect to who was responsible for providing what evidence, 
because there was no VCAA letter of record to review in that 
case.  In this case, the Board specifically highlighted both 
the VCAA letter, and how it fulfilled aspects of VA's duties 
in a special section of the May 2003 BVA decision entitled 
"VCAA."  Furthermore, in addition to the most significant 
notice documents specifically highlighted in the May 2003 BVA 
decision, the extensive additional development that has 
occurred in this case was also set forth in the section of 
the decision which reviewed the TDIU issue.  

The instant case has been developed repeatedly.  The record 
in this case contains both a VCAA letter; and specific notice 
to the veteran that he must provide VA with information to 
get specific records (SSA records); and repeated notification 
actions, including the prior BVA Remand, all specifically 
laid out in the May 2003 Board decision.  

Thus, it is not at all clear that there is any allegation 
that there remains any outstanding evidence, or any 
inadequacy in the notice documents set forth in the Board 
decision, that would trigger the duty under 38 U.S.C.A. 
§ 5103(a) cited by the Court in Quartuccio.  

Turning to Charles v. Principi, 16 Vet. App. 370 (2002), the 
Board also notes that that case is factually inapposite.  
First, again, it is of great significance that there was no 
VCAA letter provided to the veteran in that case.  Second, 
Charles began with the premise that the veteran's testimony 
at two separate hearings, which alluded to possible 
additional evidence or theories of entitlement, triggered 
VA's duty to notify the veteran of 'evidence not of record 
which could substantiate his claim.'  In that case, the Court 
reviewed only the July 1999 RD, the September 1999 SOC, and 
the December 2000 SSOC in determining that those three 
documents did not adequately inform the veteran which 
information was to be provided by the appellant, and which 
was to be provided by VA.  

Again, Charles did not have a VCAA letter of record, the 
instant case has, (and the Board noted this in the prior May 
2003 decision); Charles had not been informed, via a previous 
BVA Remand, of information and evidence that was required of 
him, the veteran in the instant case has (and the Board noted 
this in the prior May 2003 decision); and Charles also made 
similar factual allegations of outstanding evidence as in 
Quartuccio, however, none were made in the instant case.  In 
fact, in the instant case, as explained in the May 2003 Board 
decision, the veteran has been repeatedly informed, not just 
of the information and evidence required to substantiate his 
claim, but of who was responsible for providing which types 
of evidence, and of specific instances when VA required 
information from him (SSA records, as noted in the May 2003 
BVA decision.)  The instant case is not a new and material 
evidence case, thus, it has not been underdeveloped as in 
Quartuccio and Charles, if anything, it has been 
overdeveloped.  

Finally, there is simply no information or evidence that this 
38 U.S.C.A. § 5103(a) duty, which is the complained of 
violation, has even been triggered in this case.  In this 
case, the veteran merely disagrees with the way the existing 
evidence of record, which has been developed pursuant to 
38 U.S.C.A. § 5103(a), has been weighed and evaluated, and 
does not agree with the disposition.  This disagreement 
however, in and of itself, without more, does not trigger 
application of 38 U.S.C.A. § 5103(a).  

Therefore, although the October 2003 Joint Motion, Quartuccio 
and Charles have been extensively reviewed, it remains 
unclear what desired development action is requested.  
Therefore, the Board must remand this case for additional 
VCAA notice and development, consistent with the purported 
rationale in the October 2003 Joint Motion.   

The veteran is hereby notified that no evidence was received 
from him in response to VA's March 2004 letter to his 
attorney.  

The veteran is also, at this time, put on notice of 38 C.F.R. 
§ 3.655(a):  

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  38 
C.F.R. § 3.655(a).  When a claimant fails 
to report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. 
§ 3.655(b).

The veteran is on notice that if he fails to cooperate with 
VA, or fails to report to a VA Examination scheduled by VA, 
his TDIU claim will be denied as a result, because his TDIU 
claim may be construed as an increased rating claim.  38 
C.F.R. § 3.655(b); Suttman v. Brown, 5 Vet. App. 127 (1993)(a 
claim for TDIU, where service connection has been previously 
established for the underlying conditions, shares the 
characteristics of a claim for an increased rating or a claim 
for nonservice-connected pension.)

The case is REMANDED for:  

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).  

?	In particular, send the veteran the 
appropriate  VCAA letter(s).  

?	Inform him that VA will do nothing 
further to obtain evidence, unless he 
puts VA on notice that such evidence 
exists.  


2.  Schedule C&P JOINTS and GENERAL 
MEDICAL examinations.  Tell the examiner 
that this case has been remanded by the 
Court twice.  Have the examiner(s) answer 
the following questions posed by the 
Board:  


3.  The purpose of the JOINTS examination 
is to evaluate the current severity of 
the veteran's service-connected disorders 
(currently bilateral knees).  As part of 
the evaluation, please test for pain on 
both active and passive motion, and in 
weight-bearing and nonweight-bearing.  

Also answer the following questions:

(I).  With respect to movement of the 
joints, are there any reductions of their 
normal excursion of movements in 
different planes?  Answer Yes or No.  (If  
Yes to any of the following, then specify 
which one.  For example:  (a) Less 
movement, (b) More movement, (c) Weakened 
movement, (d) Excess fatigability, (e) 
Incoordination, (f)Pain on movement.)

(II).  In particular, if there are 
complaints of pain, is there objective 
evidence of pain?  (Yes or No)?  

(III).  If any pain is manifested, it 
supported by adequate pathology?  (Yes or 
No)?

(IV).  If any pain is manifested, is it 
evidenced by the visible behavior of the 
claimant undertaking the motion?  (Yes or 
No)?

(V).  Is there any Muscle spasm? (Yes or 
No)?

(VI).  Are there any unstable or 
malaligned joints, due to healed injury? 
(Yes or No)?


4.  The GENERAL MEDICAL examiner should 
give the veteran a C&P General Medical 
Examination, and provide the following 
opinions to determine whether the veteran 
is unable to secure and follow 
substantially gainful occupation by 
reason of service-connected disabilities:  

(I.)  Do the veteran's service-connected 
disabilities (currently bilateral knees, 
review claims file for recent rating 
activity) prevent him from gainful 
employment, when the impact of his non-
service-connected disabilities is 
excluded?  

(II.)  Is the veteran frequently 
hospitalized, or does he experience 
"marked interference with employment" 
due to his service-connected bilateral 
knee disabilities, when any impact of 
non-service-connected disabilities is 
disregarded?

The terms "unemployability" and 
"unemployable" are not synonymous for 
compensation purposes.  A veteran may be 
unemployed or unemployable for a variety 
of reasons.  A determination as to 
entitlement to total benefits because of 
individual unemployability is appropriate 
only when a veteran's unemployability is 
a result of service-connected 
disabilities.  

5.  The RO should review the examination 
report(s) and verify that all requested 
action has been completed.  

6.  The RO should consider whether 
referral to the Director of Compensation 
and Pension Service for extraschedular 
consideration is necessary, either under 
4.16(b) or 3.321(b)(1).  

7.  Then, after the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


